Exhibit AllianceBernstein L.P. Consolidated Ratio Of Earnings To Fixed Charges (In Thousands) Years Ended 12/31/2007 12/31/2006 12/31/2005 Fixed Charges: Interest Expense $ 23,970 $ 23,124 $ 25,109 Estimate of Interest Component In Rent Expense (1) - - - Total Fixed Charges $ 23,970 $ 23,124 $ 25,109 Earnings: Income Before Income Taxes $ 1,388,289 $ 1,183,646 $ 932,889 Other 9,854 (1,054 ) 3,893 Fixed Charges 23,970 23,124 25,109 Total Earnings $ 1,422,113 $ 1,205,716 $ 961,891 Consolidated Ratio Of Earnings To Fixed Charges 59.33 52.14 38.31 (1) AllianceBernstein L.P. has not entered into financing leases during these periods.
